Citation Nr: 1230937	
Decision Date: 09/10/12    Archive Date: 09/19/12

DOCKET NO.  07-10 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a back disability.  

2.  Entitlement to service connection for an acquired psychiatric disorder, to include schizophrenia.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel




INTRODUCTION

The Veteran had active service from August 1995 to October 1999.

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in St. Petersburg, Florida.   

As it relates to the claim of service connection for a low back disability, the Board, in a December 2010 decision, denied service connection for a low back disability.  Thereafter, the Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  

In February 2012, the appellant's counsel and VA's Office of General Counsel filed a Joint Motion for Partial Remand, wherein the parties asked that the prior decision relating to the denial of service connection for a back disability be vacated and remanded to the Board in accordance with the motion.  

In March 2012, the Court granted the joint motion and remanded the matter to the Board for actions consistent with the joint motion.  

As it relates to the claim of service connection for an acquired psychiatric disorder, this issue was remanded by the Board on two separate occasions for further development.  Based upon recent correspondence received from the Veteran, this issue must again be remanded so that the RO can review the Veteran's claim in the first instance based upon newly received evidence.  

The appeal is REMANDED to the RO in Washington, DC.  VA will notify the Veteran if further action is required on his part.





REMAND

As it relates to the issue of service connection for a low back disability, the Board notes that the Joint Motion for Remand indicated that the Board erred in stating that the Veteran's statements regarding being "severely beaten by shore patrol during an incident" were not credible based solely on the "absence of medical record evidence of such injury in service".  The parties stated that the absence of treatment records could not be the sole basis of this finding.  The parties further noted that the Board also did not address the Veteran's statements that he had back pain during or within one year of service in relation to whether they established continuity of symptomatology between service and his post-service diagnosis of a low back condition.  The parties observed that the Board again relied upon the absence of treatment for a back disability for six years after service without referencing the Veteran's assertions.  

The Board also notes that while the Veteran was afforded a VA general examination in December 2010, at which time the Veteran was found to have degenerative disc disease of the lumbar spine with signs of lumbar radiculopathy, the examiner indicated that the history was not clear when this began or if the Veteran had any signs or symptoms while in the service.  It was observed that there was no medical record of this being a problem while in service.  

The opinion rendered by the December 2010 VA examiner is insufficient in order to properly address the issue on appeal.  Where the Board makes a decision based on an examination report that does not contain sufficient detail, remand is required "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination."  Goss v. Brown, 9 Vet. App. 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569 (1993).  As such, the Veteran should be afforded a new VA examination in order to address the nature and etiology of any current back disability and its relationship, if any, to his period of service, with consideration of statements made by the Veteran concerning his back disability.  

As it relates to the claim of service connection for an acquired psychiatric disorder, to include paranoid schizophrenia, the Board notes that pursuant to the April 2011 remand the Veteran was to be afforded a VA examination to determine the nature and etiology of any current psychiatric disorder and its relationship, if any, to his period of service.  The Veteran was afforded the requested VA examination in February 2012 and a supplemental statement of the case was issued in May 2012.  In response to the supplemental statement of the case, the Veteran checked the box indicating that he was submitting additional argument/evidence and to please remand his case to the RO for review of the newly submitted evidence.  In a statement in support of claim submitted in conjunction with this request it was indicated that the Veteran had submitted additional evidence which was in a temporary file at the RO and he had requested that the claims folder be sent back to the RO to associate the additional evidence with the claims folder and to have the decision review officer at the RO review the additional evidence along with the rest of the claims folder.  

In the present case, the RO has not readjudicated the Veteran's claim based upon the receipt of relevant new evidence and the Veteran has not waived RO consideration of this evidence in the first instance.  The law requires that the RO initially consider this evidence, re-adjudicate the claim, and issue an appropriate supplemental statement of the case.  38 C.F.R. §§ 19.31, 19.37.  As such, a remand is warranted.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the etiology of any current back disability.  All indicated tests and studies are to be performed and all findings must be reported in detail.  The claims folder, a copy of this remand, and all other pertinent evidence must be made available to the examiner and the examiner must note such review in his/her report.  Following examination, the examiner is to provide the following opinion: Is it at least as likely as not (50 percent probability or greater) that any current back disorder is related to the Veteran's period of service?  In this regard, the examiner should consider the Veteran's statements regarding his inservice back problems, in addition to his statements regarding the continuity of symptomatology.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Detailed rationale for each opinion must be provided. 

2.  Review the claims file.  If any development is incomplete, take corrective action before readjudication.  38 C.F.R. § 4.2; Stegall v. West, 11 Vet. App. 268 (1998). 

3.  After undertaking any other development deemed appropriate, the RO should readjudicate the remaining issues on appeal.  If any benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case containing all pertinent laws and regulations and afforded an opportunity to respond before the record is returned to the Board for future review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

